Exhibit 4.10 JMP CREDIT ADVISORS CLO IV LTD. Issuer, JMP CREDIT ADVISORS CLO IV LLC Co-Issuer, AND U.S. BANK NATIONAL ASSOCIATION Trustee INDENTURE Dated as of June 29, 2017 COLLATERALIZED LOAN OBLIGATIONS TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.1 Definitions. 2 Section 1.2 Rules of Construction. 66 Section 1.3 Assumptions as to Pledged Obligations. 66 ARTICLE II THE NOTES 69 Section 2.1 Forms Generally. 69 Section 2.2 Forms of Notes. 69 Section 2.3 Authorized Amount; Stated Maturity; Denominations. 71 Section 2.4 Additional Notes. 73 Section 2.5 Execution, Authentication, Delivery and Dating. 74 Section 2.6 Registration, Registration of Transfer and Exchange. 74 Section 2.7 Mutilated, Defaced, Destroyed, Lost or Stolen Note. 86 Section 2.8 Payment of Principal and Interest and Other Amounts; Principal and Interest Rights Preserved. 88 Section 2.9 Persons Deemed Owners. 91 Section 2.10 Surrender of Notes; Cancellation. 91 Section 2.11 Certificated Notes. 91 Section 2.12 Notes Beneficially Owned by Persons Not QIB/QPs, IAI/QPs or AI/QPs or in Violation of ERISA Representations. 92 Section 2.13 Deduction or Withholding from Payments on Notes; No Gross Up. 94 Section 2.14 Tax Treatment; Tax Certifications. 94 ARTICLE III CONDITIONS PRECEDENT 96 Section 3.1 Conditions to Issuance of Notes on Closing Date. 96 Section 3.2 Conditions to Issuance of Additional Notes. 99 Section 3.3 Custodianship; Delivery of Collateral Obligations and Eligible Investments. ARTICLE IVSATISFACTION AND DISCHARGE Section 4.1 Satisfaction and Discharge of Indenture. Section 4.2 Application of Trust Money. Section 4.3 Repayment of Monies Held by Paying Agent. Section 4.4 Limitation on obligation to incur Administrative Expenses. -i- ARTICLE V REMEDIES Section 5.1 Events of Default. Section 5.2 Acceleration of Maturity; Rescission and Annulment. Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee. Section 5.4 Remedies. Section 5.5 Optional Preservation of Assets. Section 5.6 Trustee May Enforce Claims without Possession of Notes. Section 5.7 Application of Money Collected. Section 5.8 Limitation on Suits. Section 5.9 Unconditional Rights of Secured Noteholders to Receive Principal and Interest. Section 5.10 Restoration of Rights and Remedies. Section 5.11 Rights and Remedies Cumulative. Section 5.12 Delay or Omission Not Waiver. Section 5.13 Control by Majority of Controlling Class. Section 5.14 Waiver of Past Defaults. Section 5.15 Undertaking for Costs. Section 5.16 Waiver of Stay or Extension Laws. Section 5.17 Sale of Assets. Section 5.18 Action on the Notes. ARTICLE VI THE TRUSTEE Section 6.1 Certain Duties and Responsibilities. Section 6.2 Notice of Default. Section 6.3 Certain Rights of Trustee. Section 6.4 Not Responsible for Recitals or Issuance of Notes. Section 6.5 May Hold Notes. Section 6.6 Money Held in Trust. Section 6.7 Compensation and Reimbursement. Section 6.8 Corporate Trustee Required; Eligibility. Section 6.9 Resignation and Removal; Appointment of Successor. Section 6.10 Acceptance of Appointment by Successor. Section 6.11 Merger, Conversion, Consolidation or Succession to Business of Trustee. Section 6.12 Co-trustees. Section 6.13 Certain Duties of Trustee Related to Delayed Payment of Proceeds. Section 6.14 Authenticating Agents. Section 6.15 Withholding. Section 6.16 Representative for Secured Noteholders Only; Agent for each Hedge Counterparty and the Holders of the Subordinated Notes. Section 6.17 Representations and Warranties of the Bank. Section 6.18 Communication with Rating Agencies. Section 6.19 Provisions related to the Collateral Management Agreement. -ii- ARTICLE VII COVENANTS Section 7.1 Payment of Principal and Interest. Section 7.2 Maintenance of Office or Agency. Section 7.3 Money for Note Payments to Be Held in Trust. Section 7.4 Existence of Co-Issuers. Section 7.5 Protection of Assets. Section 7.6 Opinions as to Assets. Section 7.7 Performance of Obligations. Section 7.8 Negative Covenants. Section 7.9 Statement as to Compliance. Section 7.10 Co-Issuers May Consolidate, etc. only on Certain Terms Section 7.11 Successor Substituted. Section 7.12 No Other Business. Section 7.13 Annual Rating Review. Section 7.14 Reporting. Section 7.15 Calculation Agent. Section 7.16 Certain Tax Matters. Section 7.17 Ramp-Up Period; Purchase of Additional Collateral Obligations. Section 7.18 Representations Relating to Security Interests in the Assets. Section 7.19 Acknowledgement of Collateral Manager Standard of Care. Section 7.20 Maintenance of Listing. Section 7.21 Section3(c)(7) Procedures. ARTICLE VIII SUPPLEMENTAL INDENTURES Section 8.1 Supplemental Indentures without Consent of Holders of Notes. Section 8.2 Supplemental Indentures with Consent of Holders of Notes. Section 8.3 Supplemental Indentures with consent of the Section 13 Banking Entities. Section 8.4 Execution of Supplemental Indentures. Section 8.5 Effect of Supplemental Indentures. Section 8.6 Reference in Notes to Supplemental Indentures. ARTICLE IX REDEMPTION OF NOTES Section 9.1 Mandatory Redemption. Section 9.2 Optional Redemption. Section 9.3 Partial Redemption by Refinancing. Section 9.4 Tax Redemption. Section 9.5 Redemption Procedures. Section 9.6 Notes Payable on Redemption Date. Section 9.7 Special Redemption. Section 9.8 Clean-Up Call Redemption. -iii- ARTICLE X ACCOUNTS, ACCOUNTINGS AND RELEASES Section 10.1 Collection of Money. Section 10.2 Collection Accounts. Section 10.3 Payment Account; Custodial Account; Ramp-Up Account; Expense Reserve Account; Interest Reserve Account; Unfunded Exposure Account. Section 10.4 Hedge Counterparty Collateral Account. Section 10.5 Reinvestment of Funds in Accounts; Reports by Trustee. Section 10.6 Accountings. Section 10.7 Release of Securities. Section 10.8 Reports by Independent Accountants. Section 10.9 Reports to Rating Agencies. Section 10.10 Procedures Relating to the Establishment of Accounts Controlled by the Trustee. ARTICLE XI APPLICATION OF MONIES Section 11.1 Disbursements of Monies from Payment Account. ARTICLE XII SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS Section 12.1 Sales of Collateral Obligations. Section 12.2 Purchase of Additional Collateral Obligations. Section 12.3 Disposition of Illiquid Assets. Section 12.4 Conditions Applicable to All Sale and Purchase Transactions. ARTICLE XIII NOTEHOLDERS' RELATIONS Section 13.1 Subordination. Section 13.2 Standard of Conduct. Section 13.3 Provision of Information. ARTICLE XIV MISCELLANEOUS Section 14.1 Form of Documents Delivered to Trustee. Section 14.2 Acts of Holders. Section 14.3 Notices, etc., to Trustee, the Co-Issuers, the Collateral Administrator, the Collateral Manager, the Hedge Counterparty, the Paying Agent, the Administrator and the Rating Agencies Section 14.4 Notices to Holders; Waiver. Section 14.5 Effect of Headings and Table of Contents. Section 14.6 Successors and Assigns. Section 14.7 Separability. Section 14.8 Benefits of Indenture. -iv- Section 14.9 Intentionally Omitted. Section 14.10 Governing Law. Section 14.11 Submission to Jurisdiction. Section 14.12 Counterparts. Section 14.13 Acts of Issuer. Section 14.14 Confidential Information. Section 14.15 Liability of Co-Issuers. Section 14.16 17g-5 Information. Section 14.17 Moody's Rating Condition. Section 14.18 Waiver of Jury Trial. Section 14.19 Escheat. Section 14.20 Records. ARTICLE XV ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT Section 15.1 Assignment of Collateral Management Agreement. ARTICLE XVI HEDGE AGREEMENTS Section 16.1 Hedge Agreements. -v- Schedule 1– Moody's Industry Classification Group List Schedule 2– S&P Industry Classifications Schedule 3– Diversity Score Calculation Schedule 4– Moody's Rating Definitions Schedule 5– Fitch Rating Definitions Exhibit A– Forms of Notes A1– Form of Class A Note A2– Form of Class B Note A3– Form of Class C Note A4– Form of Class D Note A5– Form of Class E Note A6– Form of Senior Subordinated Note A7 – Form of Junior Subordinated Note Exhibit B– Forms of Transfer and Exchange Certificates B1– Form of Transferor Certificate for Transfer of Rule 144A Global Notes or Certificated Notes to Regulation S Global Notes B2A– Form of Transferor Certificate for Transfer of Regulation S Global Notes to Rule 144A Global Notes or Certificated Notes B2B – Form of Transferor Certificate for Transfer of Certificated Notes to Rule 144A Global Notes B3– Form of Transferee Certificate for Transfer of Regulation S Global Notes or Certificated Notes to Rule 144A Global Notes B4 – Form of Transferee Certificate for Transfer of Rule 144A Global Notes, Regulation S Global Notes or Certificated Notes to Certificated Notes B5 – Form of Transferee Certificate for Transfer of Rule 144A Global Notes or Certificated Notes to Regulation S Global Notes B6 – Form of ERISA Subscription Agreement Exhibit C– Calculation of LIBOR Exhibit D– Form of Note Owner Certificate Exhibit E Form of NRSRO Certification Exhibit F Form of Banking Entity Notice INDENTURE, dated as of June 29, 2017, among JMP Credit Advisors CLO IV Ltd., an exempted company incorporated with limited liability under the laws of the Cayman Islands (the " Issuer "), JMP Credit Advisors CLO IV LLC, a limited liability company formed under the laws of the State of Delaware (the " Co-Issuer " and, together with the Issuer, the " Co-Issuers "), and U.S. Bank National Association, as trustee (herein, together with its permitted successors and assigns in the trusts hereunder, the " Trustee "). PRELIMINARY STATEMENT The Co-Issuers are duly authorized to execute and deliver this Indenture to provide for the Notes issuable as provided in this Indenture. Except as otherwise provided herein, all covenants and agreements made by the Co-Issuers herein are for the benefit and security of the Secured Parties. The Co-Issuers are entering into this Indenture, and the Trustee is accepting the trusts created hereby, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged. All things necessary to make this Indenture a valid agreement of the Co-Issuers in accordance with the agreement's terms have been done. GRANTING CLAUSE The Issuer hereby Grants to the Trustee, for the benefit and security of the Holders of the Secured Notes, the Trustee, the Bank (in all of its capacities hereunder), the Collateral Administrator, the Collateral Manager, the Administrator and each Hedge Counterparty (collectively, the " Secured Parties "), all of its right, title and interest in, to and under the following property, in each case, whether now owned or existing, or hereafter acquired or arising, and wherever located, (a) the Collateral Obligations and all payments thereon or with respect thereto, (b) each of the Accounts, to the extent permitted by the applicable Hedge Agreement, each Hedge Counterparty Collateral Account, any Eligible Investments purchased with funds on deposit therein, and all income from the investment of funds therein, (c) the equity interest in any Issuer Subsidiary and Equity Securities and all payments and rights thereunder, (d) the Issuer's right under the Collateral Management Agreement as set forth in Article XV hereof, the Hedge Agreements ( provided that there is no such Grant to the Trustee on behalf of any Hedge Counterparty in respect of its related Hedge Agreement), the Collateral Administration Agreement and the Administration Agreement, (e) all Cash or Money delivered to the Trustee (or its bailee) for the benefit of the Secured Parties, (f) all accounts, chattel paper, deposit accounts, financial assets, general intangibles, payment intangibles, instruments, investment property and supporting obligations (as such terms are defined in the UCC), (g) any other property otherwise delivered to the Trustee by or on behalf of the Issuer (whether or not constituting Collateral Obligations, Equity Securities or Eligible Investments), and (h) all proceeds (as defined in the UCC) and products, in each case, with respect to the foregoing (the assets referred to in (a) through (h) are collectively referred to as the " Assets "); provided that such Grant shall not include (i) the U.S.$250 transaction fee paid to the Issuer in consideration of the issuance of the Secured Notes and Subordinated Notes, (ii) the funds attributable to the issuance and allotment of the Issuer's ordinary shares, (iii) the bank account in the Cayman Islands in which such funds are deposited (or any interest thereon), and (iv) the membership interests of the Co-Issuer (the assets referred to in (i) through (iv), collectively, the " Excepted Property "). The above Grant is made in trust to secure the Secured Notes and the Issuer's obligations to the Secured Parties under this Indenture and each Hedge Agreement (together, the " Secured Obligations "). Except as set forth in the Priority of Payments and Article XIII of this Indenture, the Secured Notes are secured equally and ratably without prejudice, priority or distinction between any Secured Note and any other Secured Note by reason of difference in time of issuance or otherwise, except as expressly provided in this Indenture, and to secure, in accordance with the priorities set forth in the Priority of Payments, (i) the payment of all amounts due on the Secured Notes in accordance with their terms, (ii) the payment of all other sums payable under this Indenture and all amounts payable under each Hedge Agreement, and (iii) compliance with the provisions of this Indenture and each Hedge Agreement, all as provided in this Indenture and each Hedge Agreement, respectively. The foregoing Grant shall, for the purpose of determining the property subject to the lien of this Indenture, be deemed to include any securities and any investments granted to the Trustee by or on behalf of the Issuer, whether or not such securities or investments satisfy the criteria set forth in the definitions of "Collateral Obligation" or "Eligible Investments," as the case may be. The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance with the provisions hereof, and agrees to perform its duties expressly stated herein in accordance with the provisions hereof. ARTICLE I DEFINITIONS Section 1.1 Definitions . Except as otherwise specified herein or as the context may otherwise require, the following terms shall have the respective meanings set forth below for all purposes of this Indenture: " 17g-5 Information ": The meaning specified in Section . " 17g-5 Website ": A password-protected internet website which shall initially be located at https://www. structuredfn.com. Any change of the 17g-5 Website shall only occur after notice has been delivered by the Issuer to the Information Agent, the Trustee, the Collateral Administrator, the Collateral Manager, the Initial Purchaser, and the Rating Agencies setting the date of change and new location of the 17g-5 Website. " Accountants ' Report ": A certificate of the firm or firms appointed by the Issuer pursuant to Section 3.2(a)(vi) or Section 10.8(a) , as applicable. " Accounts ": Each of (i) the Payment Account, (ii) the Collection Account, (iii)the Ramp-Up Account, (iv) the Expense Reserve Account, (v) the Interest Reserve Account, (vi)the Custodial Account, (vii) the Unfunded Exposure Account and (viii) each Hedge Counterparty Collateral Account (if any). -2- " Accredited Investor " or "
